                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:21-cv-00315-MR

CALVIN JEROME WOMIC, JR.,        )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                             ORDER
                                 )
FNU CORTEZ, et al.,              )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint [Doc. 1], filed under 42 U.S.C. § 1983. See 28 U.S.C. §§ 1915(e)

and 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2, 7].

I.     BACKGROUND

       Pro se Plaintiff Calvin Jerome Womic, Jr., (“Plaintiff”) is a pretrial

detainee currently held at Gaston County Jail (the “Jail”) in Gastonia, North

Carolina. He filed this action on July 1, 2021, pursuant to 42 U.S.C. § 1983,

naming as Defendants FNU Cortez, identified as a Deputy at the Gaston

County Sheriff’s Office (“Sheriff’s Office”); Allen Cloninger, identified as the

Sheriff of Gaston County; the Sheriff’s Office;1 and “Shady,” identified as a



1Plaintiff incorrectly names the Sheriff’s Office as the “Sheriff Department.” [Doc. 1 at
3].


          Case 3:21-cv-00315-MR Document 9 Filed 09/09/21 Page 1 of 7
dog working for the Sheriff’s Office. [Doc. 6 at 2-3]. Plaintiff sues Defendants

Cortez and Cloninger in their individual and official capacities and purports

to sue Defendants Sheriff’s Office and Shady, the dog, in these capacities

as well. [Id. at 3]. Plaintiff alleges that on May 10, 2021 between 11:00 a.m.

and 12:45 p.m. in B-Block at Gaston County Jail the following occurred.

            I was in a altercation with multiple Jail staff after I was
            subdued & on the ground without risisting or being
            agressive. I was hit multiple times in the head & face
            by multiple officers. While I was on the ground
            without risisting officer Cortez allowed his dog to
            attack me on my hip while I was on the ground with
            my right hand in handcuffs. Cortez repositioned his
            dog to bit my upper left arm while my right arm still
            remained in handcuffs. Then Cortez repositioned his
            dog once again to attack my lower left arm. This
            happened in front of the whole block. The camera’s
            in the pod seen the whole incident, including every
            inmate. I had to wait atleast 45 min – 1 hour before
            medical attention & I passed out multiple times due
            to blood lost. & They made me change my own
            bandages without medical helping everyday.

[Doc. 1 at 4-5 (errors uncorrected)]. Plaintiff makes no allegations against

Defendant Cloninger or Defendant Sheriff’s Office. [See Doc. 1].

      Plaintiff claims that this conduct violated his rights under the Eighth and

Fourteenth Amendments to be free from cruel and unusual punishment and

excessive force. [Id. at 3].



      Plaintiff claims that he suffered various physical injuries from the
                                        2

         Case 3:21-cv-00315-MR Document 9 Filed 09/09/21 Page 2 of 7
assault by Defendant Cortez’s dog. [Id. at 5]. Plaintiff seeks $1 million from

each Defendant for his physical, mental, and emotional pain and suffering.

[Id.].

II.      STANDARD OF REVIEW

         Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief.

         In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).     However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.


                                         3

           Case 3:21-cv-00315-MR Document 9 Filed 09/09/21 Page 3 of 7
Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION
       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       The Fourteenth Amendment “protects a pretrial detainee from the use

of excessive force that amounts to punishment.” Graham v. Connor, 490

U.S. 386, 395 n.10 (1989). To state an excessive force claim, a pretrial

detainee must show only that the force “purposely or knowingly used against

him was objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389

(2015). The standard for assessing a pretrial detainee’s excessive force

claim is “solely an objective one.” Id. In determining whether the force was

objectively unreasonable, a court considers the evidence “from the

perspective of a reasonable officer on the scene, including what the officer

knew at the time, not with the 20/20 vision of hindsight.” Id. (citing Graham,

490 U.S. at 396).

       Taking Plaintiff’s allegations as true and giving Plaintiff the benefit of

every reasonable inference, he has stated a claim against Defendant Cortez

under the Fourteenth Amendment based on the use of excessive force.


                                        4

         Case 3:21-cv-00315-MR Document 9 Filed 09/09/21 Page 4 of 7
Plaintiff’s claim under the Eighth Amendment, however, will be dismissed.

The Eighth Amendment does not apply to pre-trial detainees as Plaintiff here.

See Kingsley, 576 U.S. at 395-97.

      Plaintiff has failed to state a claim against Defendants Cloninger, the

Sheriff’s Office, and Shady, the dog. Defendant Sheriff’s Office is not a

“person” subject to suit under § 1983. See Brooks v. Pembroke Cty. Jail,

722 F. Supp. 1294, 1301 (E.D.N.C. 1989).               Furthermore, Defendant

Cloninger is named only in his supervisory capacity. See Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 694 (1978) (stating that liability under § 1983 is

personal in nature, and the doctrine of respondeat superior does not apply).

Finally, animals are not subject to suit under § 1983 or otherwise. The Court

will, therefore, dismiss Defendants Cloninger, Sheriff’s Office, and Shady on

initial review.

      Plaintiff has recently filed a letter with the Court with no case caption

and no signature. [Doc. 8]. In the letter, Plaintiff claims certain acts of

retaliation being perpetrated against him at Gaston County Jail since filing

this lawsuit. [Id.]. Plaintiff seeks no relief in the letter. [See id.]. The Court

declines to consider this letter and will strike it from the record in this matter.

As Plaintiff was expressly directed in the Order of Instructions mailed to him

on July 1, 2021, letters to the Clerk of Court or the Judge will not be


                                         5

         Case 3:21-cv-00315-MR Document 9 Filed 09/09/21 Page 5 of 7
answered. [Doc. 3 at ¶ 5]. Furthermore, all documents filed in the case must

include the case number at the top of the first page. [Id. at ¶ 4]. Should the

Plaintiff seek relief from the Court, he must file a proper motion with the

Court. [Id. (“Only motions will be ruled on by the Court.”)]. Should Plaintiff

file improper documents in this case in the future, they may be summarily

dismissed and/or stricken.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the Plaintiff’s

Complaint against Defendant Cortez for violation of Plaintiff’s Fourteenth

Amendment rights based on the use of excessive force survives initial

review.    Plaintiff’s Eighth Amendment claim and Defendants Cloninger,

Sheriff’s Office, and Shady are dismissed.

                                   ORDER

      IT IS THEREFORE ORDERED that Defendants Alan Cloninger,

Gaston County Sheriff’s Department, and Shady and Plaintiff’s claim based

on the violation of his rights under the Eighth Amendment are DISMISSED

on initial review under 28 U.S.C. § 1915(e).

      IT IS FURTHER ORDERED that Plaintiff’s letter [Doc. 8] is STRICKEN

from the record in this matter.

      The Clerk of Court is instructed to mail a blank summons to Plaintiff to


                                       6

          Case 3:21-cv-00315-MR Document 9 Filed 09/09/21 Page 6 of 7
fill out and identify Defendant Cortez for service of process, and then return

the summons to the Court. Plaintiff is required to provide the necessary

information for the U.S. Marshal to effectuate service on Defendant Cortez.

When the Court receives the summons from Plaintiff, the Clerk shall direct

the U.S. Marshal to effectuate service upon Defendant Cortez.

      IT IS SO ORDERED.

                              Signed: September 9, 2021




                                         7

        Case 3:21-cv-00315-MR Document 9 Filed 09/09/21 Page 7 of 7
